ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-270, concluding that RUSSELL T. KIVLER of TRENTON, who was admitted to the bar of this State in 1973, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to extent necessary for client to make informed decision), RPC 3.2 (failure to expedite litigation), and RPC 5.1(b) (failure to supervise junior attorney);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law and to complete a course in law office management;
And good cause appearing;
It is ORDERED that RUSSELL T. KIVLER is hereby reprimanded; and it is further
ORDERED that respondent shall demonstrate that he is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics, and shall submit proof thereof to the Office of Attorney Ethics within ninety days after the filing date of this Order; and it is further
ORDERED that respondent shall complete a course in law office management, offered by the Institute for Continuing Legal Education and approved by the Office of Attorney Ethics, and shall submit proof of his successful completion thereof to the Office of Attorney Ethics; and it is further
*221ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.